DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on August 26, 2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the species election is incomplete.  See below for a detailed discussion.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHs or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Applicant’s election with traverse of Group I: claims 1-24, drawn to a drug containing multilayer film in the reply filed on August 26, 2022  is acknowledged. Additionally, applicant’s election of species 1 which recites a drug containing layer with specific first composition with a specific drug in the reply filed on August 26, 2022 is also acknowledged. However, the examiner would like to bring to Applicant’s attention that Applicant misunderstood the species election requirement. The examiner is not asking applicant to elect a single species from species 1-4 rather Applicant is requested to elect a specified species for each of the requirements Applicant designated as species 1-4. Applicant is requested to elect first a specific and defined species of a drug containing layer with a specific first composition with a specific drug (claims 3-4, 8-9, and 11-12 recite the species) and a specific polymer (claim 1 recites the species); Applicant is requested second to elect a specific anti-adhesion layer with a specific second polymer (claim 1 recites the species); and then Applicant is third requested to elect a specific polymer material (claim 20 recites the species). Appropriate correction is requested.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/Primary Examiner, Art Unit 1619